ORDER

PER CURIAM.
Jill Marie Maglasang appeals her decree of dissolution of marriage from Edward G. Ma-glasang. Wife challenges the trial court’s denial of work-related day care expenses and maintenance, the imputation of income, and the division of marital property. We affirm. Respondent’s motion for attorney’s fees is denied.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).